Exhibit 10.1



[Execution Version]



SECOND AMENDMENT TO

LOAN AND SECURITY AGREEMENT



THIS SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of March 30, 2020 (the “Effective Date”), is entered into by and among Exela
Receivables 1, LLC, a Delaware limited liability company (“Borrower”), Exela
Technologies, Inc., a Delaware corporation, as servicer (“Initial Servicer”),
the persons from time to time party thereto as lenders (“Lenders”), TPG
Specialty Lending, Inc., a Delaware corporation (“TSL”), as administrative agent
for the Lenders (in such capacity, “Administrative Agent”). This Amendment shall
be deemed one of the Transaction Documents referenced in the Loan Agreement.



RECITALS



WHEREAS, Borrower, Initial Servicer, Lenders, Administrative Agent and PNC Bank,
National Association are parties to that certain Loan and Security Agreement,
dated as of January 10, 2020 (as amended by that certain First Amendment to Loan
and Security Agreement, dated as of March 16, 2020, and as may be further
amended, modified or supplemented from time to time, the “Loan Agreement”).



WHEREAS, the Initial Servicer has requested that Administrative Agent and
Lenders extend the deadline for the Initial Servicer’s delivery of the audited
financial statements for the fiscal year ending December 31, 2019 as set forth
below; and



WHEREAS, Administrative Agent and Lenders have agreed to such extension under
the Loan Agreement on the terms and subject to the conditions set forth in this
Amendment.



AGREEMENT



NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties, intending to be legally bound, agree as follows:



ARTICLE I



Definitions



Capitalized terms used in this Amendment are defined in the Loan Agreement
unless otherwise stated.



ARTICLE II



Amendments



2.1        Section 8.05(a)(ii) of the Loan Agreement is hereby amended and
restated in its entirety as follows:





--------------------------------------------------------------------------------

“(ii) Annual Financial Statements. (x) With respect to the fiscal year ending
December 31, 2019, on or before April 9, 2020, and (y) within ninety (90) days
after the end of each fiscal year of Parent commencing on the fiscal year ending
December 31, 2020, in each case, a consolidated balance sheet of Parent and its
Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of comprehensive income and cash flows for such fiscal year, together
with related notes thereto, setting forth in each case in comparative form the
figures for the previous fiscal year, in reasonable detail and all prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent registered public accounting firm of nationally recognized standing,
which report and opinion (a) shall be prepared in accordance with generally
accepted auditing standards and (b) shall not include any qualification,
exception or explanatory paragraph expressing substantial doubt about the
ability of Parent or any of its Subsidiaries to continue as a going concern or
any qualification or exception as to the scope of such audit.”



2.2       Clause (C) of Section 10.01(a)(ii) of the Loan Agreement is hereby
amended and restated in its entirety as follows:



“(C) the Borrower or Initial Servicer, as applicable, shall breach any provision
of (x) Sections 8.03, or any of Sections 8.04(e), 8.04(h), 8.06(a), 8.06(b),
8.06(c), 8.06(d), 8.06(i) or 8.06(j) or (y) solely with respect to the financial
statements as of and for the fiscal year ending December 31, 2019, Section
8.05(a)(ii);”



ARTICLE III



Conditions Precedent



The effectiveness of this Amendment is subject to the satisfaction of the
following conditions precedent in a manner satisfactory to Administrative Agent,
unless specifically waived in writing by Administrative Agent:



1.         Administrative Agent shall have received this Amendment duly executed
by Borrower and the Initial Servicer;



2.         No Unmatured Initial Servicer Default, Initial Servicer Default,
Unmatured Event of Default or Event of Default is then continuing unless (solely
in the case of an Unmatured Initial Servicer Default or Initial Servicer
Default) such Unmatured Initial Servicer Default or Initial Servicer Default is
a Specified Initial Servicer Default (as defined the Limited Waiver);



3.         Borrower’s and Initial Servicer’s representations and warranties set
forth herein and in the applicable Transaction Agreement shall be true and
correct in all material respects; and





--------------------------------------------------------------------------------

4.         All corporate proceedings taken in connection with the transactions
contemplated by this Amendment and all documents, instruments and other legal
matters incident thereto shall be satisfactory to Administrative Agent.



ARTICLE IV



No Waiver



Nothing contained in this Amendment or any other communication between
Administrative Agent (except with respect to the Limited Waiver to Loan and
Security Agreement, dated March 16, 2020 (the “Limited Waiver”)), Borrower,
Initial Servicer and/or any Lender shall be a consent or waiver of any past,
present or future condition, violation, Unmatured Initial Servicer Default,
Initial Servicer Default, Unmatured Event of Default or Event of Default of
Borrower or Initial Servicer under the Loan Agreement or any Transaction
Document. Administrative Agent and the Lenders hereby expressly reserve any
rights, privileges and remedies under the Loan Agreement and each Transaction
Document that Administrative Agent or the Lenders may have with respect to any
condition, violation, Unmatured Initial Servicer Default, Initial Servicer
Default, Unmatured Event of Default or Event of Default, and any failure by
Administrative Agent or the Lenders to exercise any right, privilege or remedy
as a result of any such condition, violation, Unmatured Initial Servicer
Default, Initial Servicer Default, Unmatured Event of Default or Event of
Default shall not directly or indirectly in any way whatsoever either (i)
impair, prejudice or otherwise adversely affect the rights of Administrative
Agent or the Lenders at any time to exercise any right, privilege or remedy in
connection with the Loan Agreement or any Transaction Document, (ii) amend or
alter any provision of the Loan Agreement or any Transaction Document or any
other contract or instrument, or (iii) constitute any course of dealing or other
basis for altering any obligation of Borrower or Initial Servicer or any rights,
privilege or remedy of Administrative Agent or the Lenders under the Loan
Agreement or any Transaction Document or any other contract or instrument.



Borrower and Initial Servicer are hereby notified that irrespective of any
waivers or consents previously granted by Administrative Agent or Lenders
regarding the Loan Agreement and the Transaction Documents, Borrower and Initial
Servicer will be expected to comply strictly with their duties, obligations and
agreements under the Loan Agreement and the Transaction Documents.

ARTICLE V



Ratifications, Representations and Warranties



5.1         Ratifications. The terms and provisions set forth in this Amendment
shall modify and supersede all inconsistent terms and provisions set forth in
the Loan Agreement and the other Transaction Documents, and, except as expressly
modified and superseded by this Amendment, the terms and provisions of the Loan
Agreement and the other Transaction Documents are ratified and confirmed and
shall continue in full force and effect. Borrower, Initial Servicer, Lenders and
Administrative Agent agree that the Loan Agreement and the other Transaction
Documents shall continue to be legal, valid, binding and enforceable in
accordance with their respective terms. Each such party agrees that this
Amendment is not intended to and shall not cause a novation with respect to any
or all of the obligations under the Loan Agreement.





--------------------------------------------------------------------------------

5.2         Representations and Warranties. Each of Borrower and Initial
Servicer hereby represents and warrants to Administrative Agent that (a) the
execution, delivery and performance of this Amendment and any and all other
Transaction Documents executed and/or delivered in connection herewith have been
authorized by all requisite action (as applicable) on the part of such Person
and will not violate the organizational documents of such Person; (b) the
execution, delivery and performance of this Amendment and any and all other
Transaction Documents executed and/or delivered in connection herewith has been
fully and validly authorized by such Person; (c) other than the Existing Initial
Servicer Default and Existing Defaults (each as defined in the Limited Waiver),
no Default or Event of Default under the Loan Agreement has occurred and is
continuing; (d) other than the Existing Initial Servicer Default and Existing
Defaults (each as defined in the Limited Waiver), each of Borrower and Initial
Servicer is in full compliance in all material respects with all covenants and
agreements contained in the Loan Agreement and the other Transaction Documents;
and (e) except as disclosed to Administrative Agent, none of Borrower, or
Initial Servicer has amended any of its organizational documents since the date
of the Loan Agreement.



ARTICLE VI



Miscellaneous Provisions



6.1         Severability. Any provision of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provision so held to be invalid or unenforceable.



6.2         Counterparts. This Amendment may be executed in one or more
counterparts, each of which when so executed shall be deemed to be an original,
but all of which when taken together shall constitute one and the same
instrument. This Amendment may be executed by facsimile transmission, which
facsimile signatures shall be considered original executed counterparts for
purposes of this Section 6.2, and each party to this Amendment agrees that it
will be bound by its own facsimile signature and that it accepts the facsimile
signature of each other party to this Amendment.



6.3         Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.



6.4         Applicable Law. THIS AMENDMENT AND ALL OTHER TRANSACTION DOCUMENTS
EXECUTED PURSUANT HERETO SHALL BE DEEMED TO HAVE BEEN MADE AND TO BE PERFORMABLE
IN AND SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been executed and is effective as of the
date first above-written.



BORROWER:









EXELA RECEIVABLES 1, LLC









By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer











INITIAL SERVICER:







EXELA TECHNOLOGIES, INC.









By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer





--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:









TPG SPECIALTY LENDING, INC.









By:

/s/ Joshua Easterly



Name:

Joshua Easterly



Title:

Chairman and CEO











LENDERS:







TPG SPECIALTY LENDING, INC.









By:

/s/ Joshua Easterly



Name:

Joshua Easterly



Title:

Chairman and CEO











PNC BANK, NATIONAL ASSOCIATION











By:

/s/ Michael Brown



Name:

Michael Brown



Title:

Sr. Vice President





--------------------------------------------------------------------------------

Acknowledged and agreed:









EXELA TECHNOLOGIES, INC.,



as Performance Guarantor









By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer











EXELA RECEIVABLES HOLDCO, LLC,



as Pledgor









By:

/s/ James G Reynolds



Name:

James G. Reynolds



Title:

Chief Financial Officer





--------------------------------------------------------------------------------